
	

114 HR 4295 IH: To require the Administrator of the Federal Aviation Administration to increase the rest periods of flight attendants to the same rest periods of pilots.
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4295
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mrs. Lawrence (for herself and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To require the Administrator of the Federal Aviation Administration to increase the rest periods of
			 flight attendants to the same rest periods of pilots.
	
	
 1.Rest periods for flight attendantsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall increase the rest periods described in section 121.467(b) of title 14, Code of Federal Regulations, to ensure that—
 (1)a flight attendant scheduled to a duty period of 14 hours or less as provided under paragraph (b)(1) of such section must be given a scheduled rest period of at least 10 consecutive hours; and
 (2)the scheduled duty period may be reduced to a period of not less than 9 consecutive hours, if the flight attendant is provided a subsequent rest period of at least 11 consecutive hours and the subsequent rest period is scheduled to begin not later than 24 hours after the beginning of the reduced rest period and must occur between the completion of the scheduled duty period and the commencement of the subsequent duty period.
			
